        Case 3:18-cv-05395-LB Document 18 Filed 11/08/18 Page 1 of 2



 1   LILIA BULGUCHEVA, ESQ. (SBN 291374)
     BULGUCHEVA LAW, p.c.
 2   185 Front Street, Suite 107A
     Danville, California 94526
 3   Telephone: (925) 854-2926
     Facsimile: (925) 886-8017
 4   Email: lilia@bulguchevalaw.com
 5   Attorneys for Plaintiff
     LUIS HURTADO LUCERO
 6
 7
                      IN THE UNITED STATES DISTRICT COURT
 8
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
     LUIS HURTADO LUCERO,                       Case No. 3:18-cv-05395
11
                      Plaintiff,                PLAINTIFF’S STATUS REPORT
12
                                                RE: SERVICE OF SUMMONS AND
13          v.
                                                COMPLAINT
14   IRA SERVICES, INC.; IRA
     SERVICES TRUST COMPANY;
15   APRIL CARRILLO; CHRISTOPHER
     F. LAZZARO dba LAZZARO &
16   ASSOCIATES; WILLIAM BENSON
     PEAVEY, JR.; LIBER ABACI, INC.;
17   ATLAS ENTERPRISE
     TECHNOLOGIES, LLC.; and DOES
18   1 – 20,
19                    Defendants.
20
21         Plaintiff LUIS HURTADO CARRILLO (hereinafter, “Plaintiff”) hereby
22   submits the following Status Report on his service of Summons and Complaint:
23          On November 1, 2018, this Court asked Plaintiff to provide an update on his
24   serving the Summons and Complaint on the Defendants who have not yet appeared
25   in this case. Based on the information stated herein, Plaintiff expects to complete
26   service on some, if not on all, of the remaining individual Defendants within the 90-
27   day timeframe set out by Federal Rule of Civil Procedure 4(m).
28
                                     -1-
           PLAINTIFF’S STATUS REPORT RE: SERVICE OF SUMMONS AND
                                 COMPLAINT
        Case 3:18-cv-05395-LB Document 18 Filed 11/08/18 Page 2 of 2



 1         Since the initiation of this action on August 31, 2018, Plaintiff has diligently
 2   worked on serving all Defendants in a timely manner. Defendants IRA Services,
 3   Inc. and IRA Services Trust Company were served on September 13, 2018, and
 4   have now made an appearance in this case.
 5         However, Plaintiff encountered difficulties in locating and serving the
 6   individual Defendants - William Benson Peavey, Jr., April Carrillo and Christopher
 7   F. Lazzaro dba Lazzaro & Associates. Plaintiff’s process server has unsuccessfully
 8   attempted to serve each of these Defendants at their last known addresses.
 9   Recently, Plaintiff has obtained new addresses for each Defendant named herein
10   (addresses which appear to be linked to Defendants’ utility bills) and is currently
11   attempting service at these locations. The process server is expected to report back
12   to Plaintiff’s counsel on November 16, 2018.
13         In addition, Plaintiff has served Defendant William Benson Peavey, Jr. by
14   mail on October 1, 2018.
15         Lastly, Defendants Liber Abaci, Inc. and Atlas Enterprise Technologies, LLC
16   are listed as “FTB Suspended” with the California Secretary of State and, therefore,
17   lack the capacity to defend themselves in this action. Accordingly, Plaintiff is
18   unable to serve these two Defendants.
19                                       Respectfully Submitted,
20                                       BULGUCHEVA LAW, p.c.
21   Dated: November 8, 2018
                                         By: /s/ Lilia Bulgucheva
22                                           Lilia Bulgucheva, Esq.
23
                                              Attorneys for Plaintiff
24
25
26
27
28
                                    -2-
           PLAINTIFF’S STATUS REPORT RE: SERVICE OF SUMMONS AND
                                 COMPLAINT
